MEMORANDUM AND ORDER
HUNGATE, District Judge.
This matter is before the Court for decision on the merits.
On October 5, 1981, defendant was tried on an information charging him with one count of converting property belonging to the United States, 18 U.S.C. § 641. Defendant having waived a jury trial, trial was had before the Court sitting without a jury. There has been no request for special *1030findings under Rule 23(c) of the Federal Rules of Criminal Procedure.
Having fully considered the pleadings, the testimony and exhibits introduced at trial, the stipulations of the parties, the judicially noticed facts, and otherwise being fully advised of the premises,
IT IS HEREBY ORDERED, ADJUDGED AND DECREED that defendant Alan Jay Fink is guilty beyond a reasonable doubt of knowingly and willfully converting $69,440.08 of monies belonging to the Small Business Administration, an agency of the United States, all in violation of 18 U.S.C. § 641. The United States Probation Office is directed to complete a pre-sentence investigation report containing its recommendation for sentence. Sentencing shall be before the undersigned United States District Judge at 2:00 p. m. on Friday, November 6, 1981. The existing bond shall remain in effect until further order of this Court.